IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40269
                          Summary Calendar



JAMES BRYAN ORTEZ,

                                          Plaintiff-Appellant,

versus

MICHAEL COMPTON; DAVE PROVENCE, Cooke County
Sheriff’s Department Chief Deputy; COOKE COUNTY
COMMISSIONERS; COUNTY OF COOKE,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4;98-CV-208
                        --------------------
                          December 19, 2001
Before JOLLY, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     James Bryan Ortez ("Ortez") appeals the summary-judgment

dismissal of his pro se, in forma pauperis, 42 U.S.C. § 1983

complaint, in which Ortez contended that the defendants violated

his rights while he was incarcerated in the Cooke County, Texas,

jail.    The district court determined that Ortez had failed to

exhaust his administrative remedies prior to filing suit, as

required by 42 U.S.C. § 1997e(a), and that even if Ortez had

exhausted his administrative remedies he was not entitled to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40269
                                 -2-

relief on the merits of his claims.   The district court

accordingly dismissed the complaint with prejudice.     Ortez

contends that the district court erred in determining that he had

not exhausted his administrative remedies, and erred in rejecting

his claims on the merits.

     The district court did not err in determining that Ortez

failed to produce competent summary judgment evidence that he had

exhausted his administrative remedies.     Although Ortez offered

the affidavits of other inmates and his own affidavit

conclusionally asserting that he had filed numerous grievances,

he offered no evidence that he filed grievances on the specific

claims in the complaint or that he pursued disputed grievances

through the jail's grievance process.      Thus, Ortez failed to meet

his summary-judgment burden on the issue of exhaustion.        See

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en

banc) (nonmovant cannot satisfy summary-judgment burden with

conclusional allegations, unsubstantiated assertions, or only a

scintilla of evidence).   Because Ortez did not meet this burden,

dismissal for failure to exhaust is appropriate.      See Wendell v.

Asher, 162 F.3d 887, 890-91 (5th Cir. 1998).     Because the

district court's judgment may be affirmed on this basis, it is

unnecessary to address Ortez's arguments concerning the merits of

his claims.

     AFFIRMED.